Citation Nr: 1220633	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-41 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, and as secondary to service-connected disability.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), hiatal hernia and irritable bowel syndrome, to include as secondary to service-connected disability.

4.  Entitlement to service connection for rheumatoid arthritis, to include as due to Agent Orange exposure, and as secondary to service-connected disability.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois, which granted service connection for PTSD, and assigned a 50 percent evaluation.  It is also on appeal from an August 2009 rating decision that denied the remaining benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claims on appeal require additional development.  

The claims file includes the report of a January 2011 VA psychiatric examination.  A careful reading of the report reveals several inconsistencies.  The report sets forth Axis I diagnoses of depressive disorder NOS; cognitive disorder perhaps associated to (sic) injury; PTSD; and alcohol dependence, in remission.  The Axis V GAF score was 51, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.125 (2011).  

However, the examiner also stated that it was as likely as not that the Veteran was not able to work related to his full diagnostic picture, and it was as likely as not that his unemployability was more than 50 percent caused by his PTSD.  The Board finds that these conclusions are inconsistent with the Veteran's GAF score of 51.  

The examiner also stated that it was as likely as not that the Veteran had not had an increase in PTSD-related problems.  This statement is inconsistent with the fact that the examiner provided a GAF score (51) lower than that provided by the most recent VA psychiatric examination of July 2008 (60).  

The examiner also provided that the Veteran's restricted range and quality of affect symptoms "may be related" to a newly reported boyhood head injury and to secondary PTSD associated with the Veteran's identification with his father's severe post-WWII mental illness (likely combat PTSD), his mother's role as head of the family, and his severe sleep apnea and fatigue.  The Board points out that secondary PTSD is not a recognized DSM-IV diagnosis.  Moreover, the examiner's language is speculative and inconsistent for evaluation purposes.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical opinions employing the phrase may or may not are speculative).

Turning to the Veteran's claims for service connection for hypertension, a gastrointestinal disability and rheumatoid arthritis, the Board observes that the report of a June 2009 VA examination includes the opinion that the Veteran's hypertension, gastrointestinal disability and rheumatoid arthritis did not have any clinical causal relation with the Veteran's PTSD.  However, the VA examiner did not provide any rationale for this opinion.  He did not explain the opinion in terms of his own medical expertise or in terms of the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner also failed to address whether the Veteran's service-connected PTSD aggravated his hypertension, gastrointestinal disability or rheumatoid arthritis.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Court of Appeals for Veterans Claims has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Turning to the Veteran's claim for erectile dysfunction, the Board observes that the report of a June 2009 VA genito-urinary examination includes the opinion that the Veteran's erectile dysfunction was more likely than not related to the medications he was taking for his blood pressure, and somewhat less likely than not related to his PTSD treatment.  The examiner stated that he would say 60 percent to the blood pressure and 40 percent to the PTSD.  While applicable law does not require that a service-connected disability be the only cause, or aggravating factor, of a nonservice-connected disability to warrant secondary service connection, no rationale was provided for the opinion.  Further, the opinion does not specify whether the Veteran's service-connected PTSD "caused" or "aggravated" his erectile dysfunction in finding it was "related to" PTSD in part.  See 38 C.F.R. § 3.310; Allen, supra.

As noted above, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, supra; see also Daves, supra, citing Green, supra; Bowling, supra; see also 38 C.F.R. § 4.2.

Turning to the Veteran's claim for sleep apnea, the Board notes that the report of a June 2009 VA pulmonary examination provides that PTSD does not, per se, cause obstructive sleep apnea but may worsen the symptoms.  However, the examiner failed to provide any opinion as to whether in this particular case the Veteran's PTSD aggravated his sleep apnea.  See 38 C.F.R. § 3.310; Allen, supra.

The examiner also noted that the Veteran had frequent trouble sleeping, as noted on his June 1969 induction examination report.  The examiner stated that it was less likely as not that the Veteran's sleep apnea was related to this in-service complaint of frequent trouble sleeping.  However, the VA examiner did not provide any rationale for this opinion.  He did not explain the opinion in terms of his own medical expertise or in terms of the Veteran's medical history.  Further, the examiner did not specifically address whether the Veteran's active service aggravated the frequent trouble sleeping noted on his induction examination report.  See 38 C.F.R. § 3.303 (2011).

Lastly, the Board notes that subsequent to the June 2009 VA examination, service connection has been established for additional disabilities of coronary artery disease and diabetes mellitus, type II.  A clinical opinion which considers these additional disabilities, as a basis for secondary service connection, would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected PTSD.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  All opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Forward the Veteran's claims folder to the examiner who conducted the June 2009 VA examination for the Veteran's hypertension, gastrointestinal disability and rheumatoid arthritis (or a suitable substitute if this individual is unavailable) for an addendum opinion.

Following a review of the relevant evidence in the claims file, including the June 2009 VA examination report, the examiner is requested to provide an opinion as to: (1) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability caused his hypertension, gastrointestinal disability and/or rheumatoid arthritis; and (2) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability chronically aggravated his hypertension, gastrointestinal disability or rheumatoid arthritis.  All opinions expressed by the examiner must be accompanied by a complete rationale.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

3.  Forward the Veteran's claims folder to the examiner who conducted the June 2009 VA genitourinary examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.

Following a review of the relevant evidence in the claims file, including the June 2009 VA examination report, the examiner is requested to provide an opinion as to: (1) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability caused his erectile dysfunction; and (2) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability chronically aggravated his erectile dysfunction.  All opinions expressed by the examiner must be accompanied by a complete rationale.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Forward the Veteran's claims folder to the examiner who conducted the June 2009 VA pulmonary examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.

Following a review of the relevant evidence in the claims file, including the June 2009 VA examination report, the examiner is requested to provide an opinion as to: (1) whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's active service chronically aggravated his frequent trouble sleeping noted on his June 1969 induction examination report, resulting in his current sleep apnea; (2) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability caused his sleep apnea; and (3) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability chronically aggravated his sleep apnea.  All opinions expressed by the examiner must be accompanied by a complete rationale.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


